Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Response to Amendment
Regarding the Claim Objection made in the Office Action filed on 06/01/2020. Amendments/Remarks & Arguments filed by Applicant on 12/01/2020 correct the objection and/or are persuasive. Therefore, the Claim Objection made in the Office Action filed on 06/01/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(a) Rejections made in the Office Action filed on 06/01/2020. Amendments/Remarks & Arguments filed by Applicant on 12/01/2020 correct the rejection and/or are 
Regarding the 35 U.S.C. 112(f) Claim Interpretation made in the Office Action filed on 06/01/2020. Amendments/Remarks & Arguments filed by Applicant on 12/01/2020 requesting the broadest reasonable interpretation of a commonly known element in the art has been considered. Therefore, the 35 U.S.C. 112(f) Claim Interpretation made in the Office Action filed on 06/01/2020 has been withdrawn unless otherwise indicated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46, 55, 58, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenland (US 7094185) in view of Browning (US 20160184164).
Regarding Claim 46, Greenland teaches a fitness assembly comprising a frame element 100 and a weight lifting based functional fitness element, said weight lifting based functional fitness element comprising:                  at least two elongated structures 122, each having a first end and a second end (Refer to Fig. 1), and                 at least two weight elements 150,152 said elongated structures 122 being designed to be supported such that the first ends are above the second ends whereby the first ends become upper ends and the second ends become lower ends and such that respective axes that pass through the upper and lower ends of said each elongated structure are arranged at an angle of less than 15 degrees, less than 10 degrees, or less than 5 degrees to the vertical (Refer to Fig. 1 to depict that the elongated structure 122 are vertical and thus the respective axes are less than 5 degrees),                each of said weight elements 150,152 being displaceably fastened to one of the elongated Refer to Fig. 1 Col 5-6Lines 58-10:” The support 130 serves as a support for the free weight holder 150. The free weight holder 150 serves to hold the free weight 152 and couple the free weight 152 to the rail 122. The free weight holder 150 has a riding carriage, or sleeve, 154 which travels along the rail 122. The riding carriage 154 may pivot about the rail 122.”);              each of said elongated structures 122 being designed and supported at respective upper and lower ends in such a way that each of the elongated structures is arranged essentially as a linear elongated structure between the respective upper and lower ends (Refer to Fig. 1), and               wherein the frame element 100 further includes an upper support element 112 and each of said elongated structures 122 being supported between the ground and the upper support element 112 of the frame element 100 (Refer to Fig. 1); and               wherein each of said weight elements 150,152 is designed to be lifted directly by a user (Refer to Figs. 1 Col 4 Lines 43-46:” Among other things, the present invention provides a unique free weight holder means that allow the weightlifter to engage in free weight lifting activity while having a self-spotting feature in an adjustable manner..”..The Office takes the position that in the embodiment of Figs. 1&2 the weights elements 150,152 are directly lifted by a user similar to a dumbbell as disclosed by Greenland) .                Greenland fails to expressly disclose  wherein each of said elongated structures 122 has a dimension perpendicular to said its respective axis of less than 20 cm, less than 15 cm, or less than 10 cm. Browning teaches an elongated structure 20 for a slidable element 50 wherein said elongated structures 122 has a dimension perpendicular to said its respective axis of less than 20 cm, less than 15 (Refer to Browning Paragraph [0026]:” The square tube head 52 is 0.590'' larger (oversized) than the round tube of the pole and shaft, allowing the insertion of a 2'' wide by 1/8'' thick UHMW anti-friction pad, comprising the brake pad 54, inside the square tube's interior wall.”..The Office takes the position that the brake pad is 2” and therefore the diameter of the pole is at least 2” and therefore less than 10cm).
Regarding Claim 55, Greenland in view of Browning continues to teach wherein each of said weight elements comprises handles which are arranged on either side of its respective elongated structure (Refer to annotated Fig. 1 below).
    PNG
    media_image1.png
    572
    557
    media_image1.png
    Greyscale

Regarding Claim 58, Greenland teaches a fitness assembly comprising a frame element 100 and a weight lifting based functional fitness element, said weight lifting based functional fitness element comprising:                   at least two elongated structures 122, each having a first end and a second end (Refer to Fig. 1), and                   at least two weight elements 150,152, said elongated structures being designed to be supported such that the first ends are above the second ends whereby the first ends become upper ends and the second ends become lower ends and such that respective axes pass through the upper and lower ends of each elongated structure is arranged at an angle of less than 15 degrees, less than 10 degrees, or less than 5 degrees to the vertical (Refer to Fig. 1 to depict that the elongated structure 122 are vertical and thus the respective axes are less than 5 degrees),                 each of said weight elements being displaceably fastened to one of the elongated structures such that each of the weight elements is displaceable along one of the elongated structures ((Refer to Fig. 1 Col 5-6Lines 58-10:” The support 130 serves as a support for the free weight holder 150. The free weight holder 150 serves to hold the free weight 152 and couple the free weight 152 to the rail 122. The free weight holder 150 has a riding carriage, or sleeve, 154 which travels along the rail 122. The riding carriage 154 may pivot about the rail 122.”),                 each of said elongated structures 122 being designed and supported at said upper and lower ends in such a way that each of the elongated structures is arranged essentially as a linear elongated structure between the its respective upper and lower ends, the elongated structures arranged adjacent to Refer to Fig. 1), and                   wherein the frame element includes an upper support element 112, and said elongated structures being supported between the ground and the upper support element  112 of the frame element 100,                   wherein each of said weight elements 150,152 is designed to be lifted directly by a user by holding each of the weight elements with one hand on either side of each of the elongated structures (Refer to Figs. 1 Col 4 Lines 43-46:” Among other things, the present invention provides a unique free weight holder means that allow the weightlifter to engage in free weight lifting activity while having a self-spotting feature in an adjustable manner..”..The Office takes the position that in the embodiment of Figs. 1&2 the weights elements 150,152 are directly lifted by a user similar to a dumbbell as disclosed by Greenland) .               Greenland fails to expressly disclose  wherein each of said elongated structures 122 has a dimension perpendicular to said its respective axis of less than 20 cm, less than 15 cm, or less than 10 cm. Browning teaches an elongated structure 20 for a slidable element 50 wherein said elongated structures 122 has a dimension perpendicular to said its respective axis of less than 20 cm, less than 15 cm, or less than 10 cm (Refer to Browning Paragraph [0026]:” The square tube head 52 is 0.590'' larger (oversized) than the round tube of the pole and shaft, allowing the insertion of a 2'' wide by 1/8'' thick UHMW anti-friction pad, comprising the brake pad 54, inside the square tube's interior wall.”..The Office takes the position that the brake pad is 2” and therefore the diameter of the pole is at least 2” and therefore less than 10cm
Regarding Claim 63, Greenland in view of Browning continues to teach wherein each weight element 150,152 is configured to be moved upward along its respective elongated structure by a force from the user, wherein in absence of the force, each weight element is configured to slide downward relative to its respective elongated structure by gravity (Refer to Col 6 Lines 34-44:” A counterweight 180 may be connected by a line or cable 182 to the post carriage 156 or other portion of the free weight holder 150. The counterweight 180 may generally weigh the same as the free weight holder 150 less the free weight 152. In this way, the free weight holder 150 has its weight matched by the counterweight 180 and the weight of the free weight 152 serves as the only weight for resistance for the weightlifter.”..The Office takes the position that since the counterweight is only equivalent to the weight of the holder 150, additional weights 152 would cause the each weight element is configured to slide downward relative to its respective elongated structure by gravity naturally when a user lets go of the weight elements 150,152).
Claims 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenland (US 7094185) in view of Browning (US 20160184164) further in view of Banks (US 5184992).
Regarding Claim 51, Greenland in view of Browning teaches the claimed invention as noted above but fails to teach wherein said fitness element further comprises at least two shock absorbing members, each of which is designed to absorb kinetic energy from the a respective weight element when the respective weight element is dropped from a position on the its respective elongated structure which is located above the lower end. Banks teaches a fitness element comprising a weight element 22,24 slidable along an elongated structure 14,16,18,20 wherein said fitness element further comprises at least Refer to Fig. 1 Col 7 Lines 45-49:” A coil spring 136 is disposed upon stop 134. This entire assembly of stop 134, retaining pin 138, and spring 136 will sometimes be referred to hereinafter as carriage stop 140.”). Banks is analogous with Applicants invention in that they both teach slidable weight elements and therefore it would have been obvious to one of ordinary skill in the art to modify the support platforms 134 of Greenland to comprise at least two shock absorbing members 136, along respective elongated structure which is located above the lower end for the purpose of absorbing kinetic energy from the a respective weight element 150,152 when the user lets go of the weight elements to reduce damage on the support platforms 134.
Regarding Claim 54, Greenland in view of Browning and Banks continues to teach wherein each of said shock absorbing members 136 is arranged at the lower end of its respective elongated structure 122 or at a lower side of its respective weight element (Refer to Fig. 1 of Banks to depict that the shock absorbing members 136 are located at the lower ends of the elongated structures 14,16,18,20).
Claims 60 and 62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenland (US 7094185) in view of Browning (US 20160184164) further in view of Coker et al (US 4093214).
Regarding Claim 60, Greenland teaches a fitness assembly comprising a frame element 100 and a weight lifting based functional fitness element, said weight lifting based functional fitness element comprising: Refer to Fig. 1), and                   at least two weight elements 150,152, said elongated structures being designed to be supported such that the first ends are above the second ends whereby the first ends become upper ends and the second ends become lower ends and such that respective axes pass through the upper and lower ends of each elongated structure is arranged at an angle of less than 15 degrees, less than 10 degrees, or less than 5 degrees to the vertical (Refer to Fig. 1 to depict that the elongated structure 122 are vertical and thus the respective axes are less than 5 degrees),                 each of said weight elements being displaceably fastened to one of the elongated structures such that each of the weight elements is displaceable along one of the elongated structures ((Refer to Fig. 1 Col 5-6Lines 58-10:” The support 130 serves as a support for the free weight holder 150. The free weight holder 150 serves to hold the free weight 152 and couple the free weight 152 to the rail 122. The free weight holder 150 has a riding carriage, or sleeve, 154 which travels along the rail 122. The riding carriage 154 may pivot about the rail 122.”),                 each of said elongated structures 122 being designed and supported at said upper and lower ends in such a way that each of the elongated structures is arranged essentially as a linear elongated structure between the its respective upper and lower ends, the elongated structures arranged adjacent to one other (Refer to Fig. 1),                   and said elongated structures 122 being supported between the ground and an upper support element 112 of the frame element 100, and while at rest, each of the elongated structures extends entirely Refer to Figs. 1 Col 4 Lines 43-46:” Among other things, the present invention provides a unique free weight holder means that allow the weightlifter to engage in free weight lifting activity while having a self-spotting feature in an adjustable manner..”..The Office takes the position that in the embodiment of Figs. 1&2 the weights elements 150,152 are directly lifted by a user similar to a dumbbell as disclosed by Greenland),              wherein each of the plurality of weight elements is configured to be pushed upward relative to its respective elongated structure by a force from a user, and in absence of the force, is configured to slide downward relative to its respective elongated structure by gravity (Refer to Col 6 Lines 34-44:” A counterweight 180 may be connected by a line or cable 182 to the post carriage 156 or other portion of the free weight holder 150. The counterweight 180 may generally weigh the same as the free weight holder 150 less the free weight 152. In this way, the free weight holder 150 has its weight matched by the counterweight 180 and the weight of the free weight 152 serves as the only weight for resistance for the weightlifter.”..The Office takes the position that since the counterweight is only equivalent to the weight of the holder 150, additional weights 152 would cause the each weight element is configured to slide downward relative to its respective elongated structure by gravity naturally when a user lets go of the weight elements 150,152..Although not expressly disclose it is inherent that weight elements are capable of being pushed to a higher position along the elongated structure 122 as shown in Fig. 1).(Refer to Browning Paragraph [0026]:” The square tube head 52 is 0.590'' larger (oversized) than the round tube of the pole and shaft, allowing the insertion of a 2'' wide by 1/8'' thick UHMW anti-friction pad, comprising the brake pad 54, inside the square tube's interior wall.”..The Office takes the position that the brake pad is 2” and therefore the diameter of the pole is at least 2” and therefore less than 10cm).              Greenland in view of Browning continues to teach wherein the at least two weight elements are independently used from each other (Refer to Greenland Col 6 Lines 20-27:” Additionally, as each free weight holder 150 operates independently of the other, a weightlifter can articulate the free weights as he or she sees fit. Generally, only when both the free weight-holding portions 164 are linked as by a bar (as for a barbell) do the free weight holders operate together.”) but fails to expressly disclose wherein each of the plurality of weight elements having a different weight. Coker et al teaches slidable weight elements 28,30 which may have different weights  16,18 (Refer to Fig. 1 Col 3 Lines 32-42:”  Thus, for example, the user may select a larger number of weights from the stack 18 than from the stack 16, as is shown in FIG. 1. The user may lift the selected number of weights from the stack 16 in a separate and independent motion from lifting the weights selected from the stack 18. Alternatively, the use may lift both stacks simultaneously. This independent movement of the two limbs of the user, as shown in FIG. 1, combined with the ability to select different weights for each limb provides the substantial benefit of unilateral training as described above.”). Coker et al is analogous with Applicants invention in that they both teach slidable weight elements and therefore it would have been obvious to one of ordinary skill in the art to modify the device of Greenland to be in view of Coker et al such that the weight elements each have a different weight for allowing users of different skill levels to use the machine and/or allowing the same user to exercise different weights without having to continually change a single weight element.
Regarding Claim 62, Greenland in view of Browning continues to teach wherein the at least two weight elements are independently used from each other (Refer to Greenland Col 6 Lines 20-27:” Additionally, as each free weight holder 150 operates independently of the other, a weightlifter can articulate the free weights as he or she sees fit. Generally, only when both the free weight-holding portions 164 are linked as by a bar (as for a barbell) do the free weight holders operate together.”) but fails to expressly disclose wherein each of the plurality of weight elements having a different weight. Coker et al teaches slidable weight elements 28,30 which may have different weights  16,18 (Refer to Fig. 1 Col 3 Lines 32-42:”  Thus, for example, the user may select a larger number of weights from the stack 18 than from the stack 16, as is shown in FIG. 1. The user may lift the selected number of weights from the stack 16 in a separate and independent motion from lifting the weights selected from the stack 18. Alternatively, the use may lift both stacks simultaneously. This independent movement of the two limbs of the user, as shown in FIG. 1, combined with the ability to select different weights for each limb provides the substantial benefit of unilateral training as described above.”). Coker et al is analogous with Applicants invention in that they both teach slidable weight elements and therefore it would have been obvious to one of ordinary .
Claims 46, 48, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamboa (US 8012047) in view of Kinziger (US 20170087395).
Regarding Claim 46, Gamboa teaches a fitness assembly comprising a frame element and a weight lifting based functional fitness element, said weight lifting based functional fitness element (Refer to Fig. 1) comprising:                  at least two elongated structures 18, each having a first end and a second end Refer to Fig. 1), and                 at least two weight elements 54 (The Office considers the pads to be weight elements since it has a weight is suitable for being used for exercising via lifting if desired) said elongated structures 18 being designed to be supported such that the first ends are above the second ends whereby the first ends become upper ends and the second ends become lower ends and such that respective axes that pass through the upper and lower ends of said each elongated structure are arranged at an angle of less than 15 degrees, less than 10 degrees, or less than 5 degrees to the vertical (Refer to Fig. 1to depict that the elongated structure 122 are vertical and thus the respective axes are less than 5 degrees),                each of said weight elements 54 being displaceably fastened to one of the elongated structures 18 Refer to Fig. 1 Claim 1:” a generally cylindrical pad selectively slidably positionable along the length of the cord”),              each of said elongated structures 18 being designed and supported at respective upper and lower ends in such a way that each of the elongated structures is arranged essentially as a linear elongated structure between the respective upper and lower ends (Refer to Fig. 1), and               wherein the frame element further includes an upper support element 16 and each of said elongated structures 18 being supported between the ground and the upper support element 16 of the frame element (Refer to Fig. 1); and               wherein each of said weight elements 54 is designed to be lifted directly by a user (Refer to Figs. 1 Claim 1:”a generally cylindrical pad selectively slidably positionable along the length of the cord”) .                Gamboa fails to expressly disclose wherein said elongated structure has a dimension perpendicular to said axis of less than 20 cm, less than 15 cm, or less than 10 cm. Kinziger teaches an exercise device comprising a rope/cord with a diameter of less than 20 cm, less than 15 cm, or less than 10 cm (Refer to Claim 8 “wherein said braided rope is 15 foot long and 5mm-7mm wide in dimension
Regarding Claim 48, Gamboa in view of Kinziger continues to teach wherein each of said elongated structures comprises a flexible rope portion 18.
Regarding Claim 58, Gamboa teaches a fitness assembly comprising a frame element and a weight lifting based functional fitness element, said weight lifting based functional fitness element comprising:                 at least two elongated structures 18, each having a first end and a second end Refer to Fig. 1), and                 at least two weight elements 54 (The Office considers the pads to be weight elements since it has a weight is suitable for being used for exercising via lifting if desired) said elongated structures 18 being designed to be supported such that the first ends are above the second ends whereby the first ends become upper ends and the second ends become lower ends and such that respective axes that pass through the upper and lower ends of said each elongated structure are arranged at an angle of less than 15 degrees, less than 10 degrees, or less than 5 degrees to the vertical (Refer to Fig. 1to depict that the elongated structure 122 are vertical and thus the respective axes are less than 5 degrees),                each of said weight elements 54 being displaceably fastened to one of the elongated structures 18 such that each of the weight elements is displaceable along one of the elongated structures (Refer to Fig. 1 Claim 1:” a generally cylindrical pad selectively slidably positionable along the length of the cord”),              each of said elongated structures 18 being designed and supported at respective upper and lower ends in such a way that each of the elongated structures is arranged essentially as a linear elongated structure between the respective upper and lower ends, the elongated structures 18 arranged adjacent to Refer to Fig. 1 to depict that the elongated structures 18 are next to teach other via sharing a single base frame), and               wherein the frame element further includes an upper support element 16 and each of said elongated structures 18 being supported between the ground and the upper support element 16 of the frame element (Refer to Fig. 1); and               wherein each of said weight elements 54 is designed to be lifted directly by a user (Refer to Figs. 1 Claim 1:”a generally cylindrical pad selectively slidably positionable along the length of the cord”) .                Gamboa fails to expressly disclose wherein said elongated structure has a dimension perpendicular to said axis of less than 20 cm, less than 15 cm, or less than 10 cm. Kinziger teaches an exercise device comprising a rope/cord with a diameter of less than 20 cm, less than 15 cm, or less than 10 cm (Refer to Claim 8 “wherein said braided rope is 15 foot long and 5mm-7mm wide in dimension”). Kinziger, and Applicants invention are analogous in that they teach exercise devices comprising ropes/cords and therefore it would have been obvious to one of ordinary skill in the art before the time of effective filing to have the rope/cord of Gamboa be less than 20 cm, less than 15 cm, or less than 10 cm since Kinziger teaches that such dimensions for ropes/cords are common and known in the art and therefore does not patentably distinguish the invention over the prior arts.
Regarding Claim 53, Gamboa in view of Kinziger continues to teach wherein each of said elongated structures comprises a flexible rope portion 18.
Allowable Subject Matter
Claims 53 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784